Title: To Thomas Jefferson from Albert Gallatin, 7 July 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     July 7th 1808
                  
                  I enclose for your signature a proclamation for the sale of certain lands under the law also enclosed. I have filled the days so as to be at the most favorable season of the year for sales & not to interfere with the State elections. 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               